Citation Nr: 0722314	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-25 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for disability of the 
cervical spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1968 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

In November 2006, the veteran appeared at a hearing before 
the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran asserts that he injured his cervical spine in the 
same incident in 1969 in which he injured his low back and 
for which he has been granted service connection.  He also 
asserts that following the incident he was hospitalization 
for treatment.  

Service personnel records show that the veteran was a patient 
at the 249th General Hospital starting in August 1969 and 
copies of the records have not been associated with the file. 

VA records document degenerative joint disease (VA 
examination in June 2005) and degenerative disc disease (VA 
record, dated in April 2006). 

Accordingly, the appeal is REMANDED for the following action:

1. Obtain the records from the Florence, 
South Carolina VA clinic. 

2. Ask the National Personnel Records 
Center to search for in-patient records 
for admission in August 1969 at the 249th 
General Hospital.  If the records cannot 
be found or further efforts to obtain the 
records would be futile, provide the 
veteran notice in accordance with 
38 C.F.R. § 3.159(e).  

3. If the records obtained from the 249th 
General Hospital show the veteran was 
treated for an injury of the cervical 
spine, schedule the veteran for a VA 
examination to determine whether it is at 
least as likely as not that the current 
cervical spine disability, degenerative 
disc disease or degenerative joint 
disease, is related to the in-service 
injury. 

In formulating the opinion, the term 
"at least as likely as not" does not 
mean "within the realm of 
possibility, rather it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so 
state.

4. After the above development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.






The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


